Exhibit 10.1

 

PIPER JAFFRAY COMPANIES

POST-TERMINATION AGREEMENT

 

This Post-Termination Agreement (this “Agreement”) is between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and Andrew Duff (the
“Grantee”) and is effective as of January 1, 2018 (the “Termination Date”).

 

In exchange for the consideration, promises and covenants below, the Company and
the Grantee hereby agree as follows:

 

Agreements

 

1.                                      Agreements of the Company.  The Company
agrees that, so long as the Grantee complies with the obligations set forth in
Section 2 below, the following restricted stock awards (RSAs) Mutual Fund
Restricted Shares (MFRS’) and/or non-qualified stock options (NQSOs) shall
continue to vest and be exercisable as follows:

 

[Table]

 

--------------------------------------------------------------------------------


 

2.                                      Agreements of the Grantee.

 

(a)                                 Post Termination Restricted Activities.  The
Grantee agrees to refrain from engaging in the Post-Termination Restricted
Activities identified on Exhibit A attached hereto at any time during the period
from the Termination Date through the shorter of (i) the remaining vesting
period of the last to vest of the RSAs and/or NQSOs, or (ii) two years following
the Termination Date; and

 

Each attached Exhibit A describes substantially the same Post-Termination
Restricted Activities contained in the award agreement(s) covering the RSAs,
MFRS’and/or NQSOs that are the subject of this Agreement, and is incorporated
into and made a part of this Agreement, as if fully set forth herein.

 

(b)                                 Grantee acknowledges and also agrees that:

 

(1)                                 The Post-Termination Restricted Activities
of this Agreement are fair and reasonable and protect legitimate business
interests of the Company.  Grantee is electing to enter into this Agreement
freely and with knowledge of its contents and with the intent to be bound by the
restrictions contained herein.  By complying with the restrictions of this
Agreement, Grantee will not be precluded from pursuing a profession, trade or
business or otherwise earning a livelihood.

 

(2)                                 Grantee is free to terminate this Agreement
upon notice to the Company at any time and, thereafter, to engage in any of the
Post-Termination Restricted Activities described in Section 2(a) above (to the
extent not otherwise unlawful), but shall not be entitled to any additional
vesting of shares under the RSAs, MFRS’ and/or NQSOs that are the subject of
this Agreement.  Such vesting immediately and automatically shall cease as of
the first date that the Grantee engages or attempts to engage in any of the
Post-Termination Restricted Activities, and the Grantee promptly shall provide
truthful notice to the Company of such date by use of the Notice attached hereto
as Exhibit B.

 

(3)                                 Grantee shall truthfully complete and submit
to the Company, beginning on December 15, 2018, and every December 15 thereafter
(“Notice Date”) through the termination of this Agreement, the Notice attached
hereto as Exhibit C unless the Grantee has, or should have, given to the Company
the Notice attached hereto as Exhibit B.  Failure of the Company to have
received from the Grantee a Notice in the form attached hereto as Exhibit C
within fifteen (15) days after any Notice Date shall entitle the Company to
treat this Agreement as having been terminated by the Grantee.

 

(4)                                 When vesting of shares ceases under any of
the NQSOs that are the subject of this Agreement, the Grantee shall have ninety
(90) days thereafter to exercise all vested shares under that NQSO, after which
time the vested portion of the NQSO shall terminate and cease to be exercisable.

 

2

--------------------------------------------------------------------------------


 

3.                                      Agreements of the Company and Grantee.

 

(a)                                 Notices.  Any notices required or permitted
hereunder shall be given to the appropriate party at the address specified below
or at such other address as the party shall specify in writing.  Such notice
shall be deemed given upon personal delivery to the appropriate address or, if
sent by certified or registered mail, seven (7) calendar days after the date of
mailing.

 

(1) To the Company:

 

(2) To the Grantee:

 

 

 

Piper Jaffray Companies
Attention: Compensation
U.S. Bancorp Center
800 Nicollet Mall, Ste. 800
Mail Stop J09SHR
Minneapolis, MN 55402

 

Andrew Duff

 

                                              
(b)                                  Modification; Termination.  In the event
that any one or more of the Post-Termination Restrictions of Section 2(a) above
shall for any reason be held to be unenforceable, invalid or illegal for any
reason including, but not limited to, being excessively broad as to duration,
geographical scope, activity or subject, such restriction shall be construed or
modified by limiting and reducing it, so as to provide the Company with the
maximum protection of its business interests and the intent of the parties
hereto and yet be valid and enforceable under the applicable law as it shall
then exist.  If any such restriction held to be unenforceable, invalid or
illegal cannot be so construed or modified, then this Agreement shall terminate
in its entirety, and at the time of such termination, vesting of the RSAs, MFRS’
and/or NQSOs that are the subject of this Agreement shall cease immediately and
automatically.

 

(c)                                  Amendment and Waiver.  Except as provided
in the plan pursuant to which the RSAs, MFRS’ and/or NQSOs were granted (the
“Plan”), this Agreement may be amended, modified, or canceled only by a written
instrument executed by the parties.  No term or condition of this Agreement
shall be deemed to have been waived, nor shall there be any estoppel to enforce
any provision of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived, and shall not
constitute a waiver of such term or condition for the future or as to any other
act other than that specifically waived.

 

(d)                                 Agreement to Arbitrate.  The Company and the
Grantee each agrees (i) that any dispute, claim or controversy arising out of or
relating directly or indirectly to the construction, performance or breach of
this Agreement shall be settled by arbitration before and in accordance with the
rules of the Financial Industry Regulatory Authority; and (ii) that judgment
upon any award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  Accordingly, the Company and the Grantee each waive their
right (if any) to a trial before a court judge and/or jury to resolve any such
disputes.

 

(e)                                  Miscellaneous.  This Agreement is entered
into under the laws of the State of Delaware, the state in which the Company is
incorporated, and shall be construed and interpreted thereunder (without regard
to its conflict-of-law principles).  This Agreement, the award
agreement(s) granting the RSAs and/or NQSOs to the Grantee, and the Plan set
forth the entire

 

3

--------------------------------------------------------------------------------


 

agreement and understanding of the parties hereto with respect to the
post-termination treatment of the RSAs, MFRS’ and/or NQSOs covered by this
Agreement.  This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Grantee.

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement
effective as of the Termination Date specified at the beginning of this
Agreement.

 

 

GRANTEE

 

 

 

/s/ Andrew S. Duff

 

Andrew S. Duff

 

 

 

 

 

PIPER JAFFRAY COMPANIES

 

 

 

/s/ Chad R. Abraham

 

 

 

By Chad R. Abraham

 

Its CEO

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

POST-TERMINATION RESTRICTED ACTIVITIES

 

1.                                      Non-Disclosure & Non-Use of
Company-Confidential Information:  Grantee shall not use, disclose or
misappropriate any Company-Confidential Information (as defined below) unless
the Company or an Affiliate consents otherwise in writing. 
“Company-Confidential Information” means any confidential, secret or proprietary
knowledge or information of the Company or an Affiliate that the Grantee has
acquired or become acquainted with during the Grantee’s employment with the
Company or an Affiliate, including, without limitation, any confidential
customer, client or account lists or contacts or confidential business plans or
information; provided, however, that Company-Confidential Information shall not
include any knowledge or information that is now publicly available or which
subsequently becomes generally publicly known in the form in which it was
obtained from the Company or an Affiliate, other than as a direct or indirect
result of the Grantee’s disclosure in violation of this paragraph.

 

2.                                      Non-Solicitation of Employees:  Grantee
shall not, directly or indirectly, on behalf of the Grantee or any other person
(including but not limited to any Talent Competitor (as defined below)),
solicit, induce or encourage any person then employed by the Company or an
Affiliate to terminate or otherwise modify their employment relationship with
the Company or such Affiliate.  A “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity that engages in the investment banking, securities
brokerage or investment management business, including, but not limited to,
investment banks, sell-side broker dealers, mergers and acquisitions or
strategic advisory firms, merchant banks, hedge funds, private equity firms,
venture capital firms, asset managers and investment advisory firms.

 

3.                                      Non-Solicitation of Customers:  Grantee
shall not, directly or indirectly, on behalf of the Grantee or any other person
(including but not limited to any Talent Competitor), solicit or otherwise seek
to divert any customer, client or account of the Company or any Affiliate with
which the Grantee had substantive interaction prior to the Grantee’s termination
of employment, away from engaging in business with the Company or any Affiliate.

 

4.                               No Services to or Ownership of Talent
Competitors:  Grantee shall not, without the prior written consent of the
Company or an Affiliate, directly or indirectly (i) become a director, officer,
employee, partner, consultant or independent contractor of, or otherwise work or
provide services for, a Talent Competitor doing business in the same geographic
or market area(s) in which the Company or an Affiliate is also doing business,
or (ii) have or acquire any material ownership or similar financial interest in
any such Talent Competitor.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF ELECTION TO TERMINATE

POST-TERMINATION AGREEMENT

 

Pursuant to the Post-Termination Agreement (“Agreement”) existing between me and
Piper Jaffray Companies, a Delaware corporation (the “Company”), by my signature
below I hereby give notice to the Company that I am electing to engage in one or
more of the Post-Termination Restricted Activities described in Section 2(a) of
the Agreement, as of                     .

 

I understand that, as a result of my election to engage in one or more of the
Post-Termination Restricted Activities described in Section 2(a) of the
Agreement:

 

(a)                                On and after the date set forth above, I am
not entitled to any additional vesting of shares under my restricted stock
awards and/or my stock options granted to me by the Company prior to my
Termination Date (as defined in the Agreement) and that are the subject of the
Agreement.

 

(b)                                I have through 90 calendar days after the
date set forth above during which I may exercise shares that vested prior to
such date under my stock option grant(s).

 

I declare, under penalty of perjury under all applicable laws, that I have not
engaged in any of the Post-Termination Restricted Activities during the period
beginning with my Termination Date and until the date set forth above.

 

 

Date:

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Printed name

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ANNUAL NOTICE OF COMPLIANCE WITH
POST-TERMINATION AGREEMENT

 

Pursuant to the Post-Termination Agreement (“Agreement”) existing between me and
Piper Jaffray Companies, a Delaware corporation (the “Company”), by my signature
below I declare under penalty of perjury under all applicable laws, that I have
not engaged in any of the Post-Termination Restricted Activities at any time
during the period ending December 15,               :

 

 

Date:

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Printed name

 

--------------------------------------------------------------------------------